Case: 13-50326      Document: 00512551998         Page: 1    Date Filed: 03/06/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 13-50326                                  FILED
                                  Summary Calendar                            March 6, 2014
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ROSALINO-SALGADO-SILVER,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:12-CR-1037-1


Before DeMOSS, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Rosalino Salgado-Silver (Salgado) appeals the 85-month sentence
imposed after he pleaded guilty to illegally reentering the United States after
deportation. The sentence was within the properly calculated guideline range;
it is presumed reasonable. See United States v. Alonzo, 435 F.3d 551, 554 (5th
Cir. 2006).




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50326    Document: 00512551998     Page: 2   Date Filed: 03/06/2014


                                 No. 13-50326

      Salgado says that his sentence is too severe because illegal reentry is not
violent and because his convictions were unreasonably double counted by being
used to increase both his offense level and his criminal history score. As he
concedes, his double-counting argument is foreclosed. See United States v.
Duarte, 569 F.3d 528, 529-30 & n.12 (5th Cir. 2009).             And his mere
disagreement with the sentence does not rebut the presumption of
reasonableness. See United States v. Ruiz, 621 F.3d 390, 398 (5th Cir. 2010).
Salgado merely asks this court to substitute his assessment of the sentencing
factors for the district court’s assessment, which is contrary to the deferential
review dictated by Gall v. United States, 552 U.S. 38, 51 (2007). Salgado fails
to show that his sentence was unreasonable or an abuse of discretion. See Gall,
552 U.S. at 46, 51; Rita v. United States, 551 U.S. 338, 351 (2007). The
judgment is AFFIRMED.




                                       2